Title: To Thomas Jefferson from David R. Williams, 11 December 1805
From: Williams, David R.
To: Jefferson, Thomas


                  
                     Sir.
                     Representative Chamber 11th. Decr 1805.
                  
                  It is hoped this communication will not be considered intrusive, as the motive which enduces it, is to give information on a subject which, I have been confidentially apprised, you have now under investigation & which has taken place since your last advice, relative to the collector of Charleston, was forwarded from that place. viz. Mr Simons was in October last protested for non-payment in the Banks of Charleston.
                  
                  I feel the responsibility attached to this information, & under that impression, it is forwarded.
                  With sentiments of perfect respect I am Your obedient Sert & friend,
                  
                     David R. Williams 
                     
                  
               